DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 6 includes graph markings going in the wrong direction.  The markings representing vibratory bursts from time 4 seconds and beyond appear to be drawings left to right instead of vertical.
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 15 and 16.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the vibratory stimulators secured to different parts of the hand as described in the specification at Para. 28 line 4.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the specification does not contain any mention of the claimed methods. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. 21 refers to Fig. 12; however, there is no Fig. 12 in the drawings.  There are Figs. 12A, 12B, and 12C.  Paras. 22 and 23 each suffer from a similar deficiency with respect to Figs. 13 and 14, respectively.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 line 4 reads “to secure respective ones,” but is suggested to read --to secure corresponding ones-- for grammatical flow.
Claim 2 line 1 reads “wherein the fastening mechanisms are configured,” but is suggested to read --wherein the plurality of fastening mechanisms are each configured-- for numerical agreement between claim terms.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  Specifically, the “fastening mechanisms” are being interpreted in accordance with respect to Para. 28 of the present disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 10, and 12-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, line 2 recites the limitation “a substantially constant indentation,” which renders the claim unclear.  It is unclear whether the indentation is or is not constant.  Claims 12 and 16 each suffer from similar deficiencies.
Regarding claim 10, lines 1-2 recite the limitation “to vary relative phase shifts,” which renders the claim unclear.  It is unclear to what different shifts the term “relative” refers.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 11 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2013/0018289 to Nussbaum et al (herein Nussbaum) in view of US Pat. Pub. 2015/0032036 to Brown et al (herein Brown).
Regarding claim 1, Nussbaum discloses an apparatus for treatment of a patient using vibrotactile multi-channel stimulation (post-stroke stimulation device 10, Fig. 1), comprising a plurality of vibratory stimulators (tactile actuators 14, Fig. 1); and a controller connected to the vibratory stimulators to direct operation of the vibratory stimulators (controller 28, which is configured to activate tactile actuators 14, Para. 44).  Nussbaum discloses a glove (12) to support the tactile actuators (14) against the user’s hand, but Nussbaum does not explicitly disclose a plurality of fastening mechanisms to secure respective ones of the vibratory stimulators to respective parts of a hand of the patient.
However, Bryant teaches an electronic massaging orthotic compression glove (10, Fig. 1) including a plurality of fastening mechanisms to secure respective ones of the vibratory stimulators to respective parts of a hand of the patient (individual vibrating motors 30, 32, 34, 36, and 38 are overlaid onto the top of the compressive glove 10, then a second layer is placed on top and sewn to the glove 10, thereby having stitching to secure the vibrating motors 30-38 to the glove 10 over respective parts of the hand, Paras. 21-22, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibratory stimulators of Nussbaum to include stitching to secure the vibratory stimulators as taught by Brown in order to keep the vibratory elements aligned with predetermined points on the user’s hand for effective joint/finger treatment (Brown Para. 22).
Regarding claim 2, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
The modified Nussbaum further discloses wherein the fastening mechanisms (Brown stitching) are configured to secure respective ones of the vibratory stimulators (Brown stitching 
Regarding claim 3, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Nussbaum further discloses the apparatus further comprising a glove (glove 12, Fig. 1)
Modified Nussbaum further discloses wherein the vibratory stimulators and the fastening mechanisms are affixed to the glove (Nussbaum tactile actuators 14 are attached to the glove 12, Nussbaum Para. 42, Fig. 1, Brown stitching associated with Nussbaum glove 12, Brown Fig. 4).
Regarding claim 11, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Nussbaum further discloses wherein the vibratory stimulators include piezoelectric actuators (tactile actuators 14 may be piezoelectric, Para. 43).

Claims 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nussbaum and Brown, as applied to claim 1 above, and further in view of US Pat. Pub. 2013/0041296 to Tass (herein Tass).
Regarding claim 4, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Nussbaum further discloses wherein the controller is configured to direct the vibratory stimulators to apply vibrotactile stimuli (controller 28 controls the operation of tactile actuators 14 to apply stimulation to the user’s body, Para. 44).
Nussbaum discloses each vibratory stimulator being capable of actuation at different times (controller 28 can independently actuate tactile actuators 14, Para. 44); but Nussbaum, as modified above, does not disclose the vibratory stimuli being according to a treatment cycle frequency in a range of 0.1 Hz to 60 Hz; and within a treatment cycle, direct each of the vibratory stimulators to apply a vibratory burst at a different, respective time within the treatment cycle and with a burst frequency different from the treatment cycle frequency.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including the vibratory stimuli being according to a treatment cycle frequency in a range of 0.1 Hz to 60 Hz (vibrational stimuli applied in the range of 30-300 Hz, Para. 23); and within a treatment cycle, direct each of the vibratory stimulators to apply a vibratory burst at a different, respective time within the treatment cycle and with a burst frequency different from the treatment cycle frequency (stimulation units 11-14 apply a burst frequency during a stimulation duration subset, the subsets being capable of being repeated over several cycles, Figs. 2-3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of modified Nussbaum to include burst frequencies as taught by Tass in order to avoid the user from being accustomed to a constant, non-varying treatment application.
Regarding claim 5, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Nussbaum further discloses wherein the burst frequency is in a range of 100 Hz to 500 Hz (Tass vibrational frequency applied in the range of 30-300 Hz, Tass Para. 23). Nussbaum, as modified above, does not disclose wherein a peak to peak amplitude of the vibratory burst is in the range of 0.01 mm to 0.1 mm.
Tass discloses the claimed invention except for peak to peak amplitude of 0.01-0.1 mm, but discloses amplitudes of 0.1-0.5 mm (Para. 24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the peak amplitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that peak amplitude would perform equally as well at 0.01-0.1 mm.  In re Aller, 105 USPQ 233.
Regarding claim 6, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Nussbaum further discloses wherein the burst frequency is in a range of 100 Hz to 500 Hz (Tass vibrational frequency applied in the range of 30-300 Hz, Tass Para. 23), wherein a peak to peak amplitude of the vibratory burst is in the range of 0.1 mm to 0.3 mm (Tass amplitude in the range of 0.1-0.5 mm, Tass Para. 24).
Regarding claim 7, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Nussbaum further discloses wherein the controller (Nussbaum controller 28) is configured to vary a time sequence by which vibratory bursts are applied by the vibratory stimulators across multiple treatment cycles (Tass controls activation of Nussbaum tactile actuators 14 over a series of cycles in differing orders, Tass Fig. 9).

Claim 5  rejected under 35 U.S.C. § 103 as being unpatentable over Nussbaum, Brown, and Tass, as applied to claim 4 above, and further in view of US Pat. Pub. 2009/0221943 to Burbank et al (herein Burbank).
Regarding claim 5, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Nussbaum further discloses wherein the burst frequency is in a range of 100 Hz to 500 Hz (Tass vibrational frequency applied in the range of 30-300 Hz, Tass Para. 23). Nussbaum, as modified above, does not disclose wherein a peak to peak amplitude of the vibratory burst is in the range of 0.01 mm to 0.1 mm.
However, Burbank teaches a restless leg treatment device (Fig. 62) including wherein a peak to peak amplitude of the vibratory burst is in the range of 0.01 mm to 0.1 mm (mechanical vibration is applied to the user’s body with amplitudes ranging from 0.002 inches [approximately 0.05 mm] to 0.75 inches [approximately 19.1 mm], Para. 191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitude of modified Nussbaum to be of lower amplitude as taught by Burbank in order to avoid irritating skin or muscle tissue through excessive movement.

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Nussbaum and Brown, as applied to claim 1 above, and further in view of US Pat. Pub. 2014/0350441 to Shafieloo (herein Shafieloo).
Regarding claim 8, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Nussbaum further discloses wherein the controller is configured to direct the vibratory stimulators to apply vibrotactile stimuli (controller 28 controls activation of tactile actuators 14, 
However, Shafieloo teaches a vibratory neural stimulation device (Fig. 1) including vibrotactile stimuli that are phase-shifted with respect to one another (vibration disks 11 apply stimulation to the user, the vibration being simultaneously applied to the user with a phase shift to generate complex vibration patterns, Para. 49, Fig. 11, vibration being modified to be able to apply various vibration patterns over treatment cycles, Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of modified Nussbaum to include phase shifting as taught by Shafieloo in order to generate a complex combined vibratory stimulation wave to the user thereby enhancing the massage effects.
Regarding claim 9, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Nussbaum further discloses wherein, within a treatment epoch, the controller is configured to direct the vibratory stimulators to continuously apply vibrotactile stimuli that are time-overlapped but are phase-shifted with respect to one another (Nussbaum controller 28 controls Nussbaum tactile actuators 14 to apply Shafieloo simultaneous, but phase shifted vibration, Shafieloo Para. 49, Shafieloo Fig. 11).
Regarding claim 10, the modified Nussbaum discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Nussbaum further discloses wherein the controller is configured to vary relative phase shifts by which vibrotactile stimuli are applied by the vibratory stimulators across multiple .

Claims 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown in view of Tass.
Regarding claim 12, Brown discloses a method for treatment of a patient using vibrotactile multi-channel stimulation (method of using electronic massaging compression glove 10, Para. 22), comprising: applying a first substantially constant indentation to a first part of the skin of the patient during a treatment cycle (glove 20 is formed of a compressive material, Para. 18, the glove pressing an individual vibrating motor, for example motor 36, into the user’s hand, Fig. 3); applying a second substantially constant indentation to a second part of the skin of the patient during the treatment cycle (glove 20 is formed of a compressive material, Para. 18, the glove pressing an individual vibrating motor, for example motor 34, into the user’s hand, Fig. 3).
Brown does not disclose while applying the first substantially constant indentation during the treatment cycle, applying a first vibratory burst to the first part of the skin of the patient; while applying the second substantially constant indentation during the treatment cycle, applying a second vibratory burst to the second part of the skin of the patient, wherein the first vibratory burst and the second vibratory burst are applied at different times during the treatment cycle.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including while applying the first substantially constant indentation during the treatment cycle, applying a first vibratory burst to the first part of the skin of the patient (stimulation units 11-14 apply a burst frequency during a stimulation duration subset, the subsets being capable of being repeated over several cycles, Figs. 2-3B, the burst stimulation being less than the total stimulation, Figs. 3A-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of Brown to include burst frequencies as taught by Tass in order to avoid the user from being accustomed to a constant, non-varying treatment application.
Regarding claim 13, the modified Brown discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Brown further discloses wherein a duration of each of the first vibratory burst and the second vibratory burst is less than a duration of the treatment cycle (Tass vibration bursts applied less than total stimulation time, Para. 23, Figs. 3A-3B).
Regarding claim 14, the modified Brown discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Brown, as modified above, does not disclose wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz (vibrational frequency applied in the range of 30-300 Hz, Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of Brown to include burst frequencies as taught by Tass in order to avoid the user from being accustomed to a constant, non-varying treatment application.
Tass discloses the claimed invention except for peak to peak amplitude of 0.01-0.1 mm, but discloses amplitudes of 0.1-0.5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the peak amplitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that peak amplitude would perform equally as well at 0.01-0.1 mm.  In re Aller, 105 USPQ 233.
Regarding claim 15, the modified Brown discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Brown, as modified above, does not disclose wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz, and a peak to peak amplitude of each of the first vibratory burst and the second vibratory burst is in a range of 0.1 mm to 0.3 mm.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz (vibrational frequency applied in the range of 30-300 Hz, Para. 23), and a peak to peak amplitude of each of the first vibratory burst and the second vibratory burst is in a range of 0.1 mm to 0.3 mm (vibrational amplitudes applied to the user is 0.1-0.5 mm, Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of Brown to 
Regarding claim 16, Brown discloses a method for treatment of a patient using vibrotactile multi-channel stimulation (method of using electronic massaging compression glove 10, Para. 22), comprising: applying a first substantially constant indentation to a first part of the skin of the patient during a treatment cycle (glove 20 is formed of a compressive material, Para. 18, the glove pressing an individual vibrating motor, for example motor 36, into the user’s hand, Fig. 3); applying a second substantially constant indentation to a second part of the skin of the patient during the treatment cycle (glove 20 is formed of a compressive material, Para. 18, the glove pressing an individual vibrating motor, for example motor 34, into the user’s hand, Fig. 3).
Brown does not disclose while applying the first substantially constant indentation during the treatment cycle, applying a first vibratory burst to the first part of the skin of the patient; while applying the second substantially constant indentation during the treatment cycle, applying a second vibratory burst to the second part of the skin of the patient, wherein the first vibratory burst and the second vibratory burst are applied at different times during the treatment cycle, wherein the first vibrotactile stimuli and the second vibrotactile stimuli are time-overlapped but are phase-shifted with respect to one another during the treatment epoch.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including while applying the first substantially constant indentation during the treatment cycle, applying a first vibratory burst to the first part of the skin of the patient (stimulation units 11-14 apply a burst frequency during a stimulation duration subset, the subsets being capable of being repeated over several cycles, Figs. 2-3B, the burst stimulation being less than the total stimulation, Figs. 3A-3B, Para. 23); while applying the second substantially constant indentation during the treatment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of Brown to include burst frequencies as taught by Tass in order to avoid the user from being accustomed to a constant, non-varying treatment application.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Brown and Tass, as applied to claim 12 above, and further in view of Burbank.
Brown, as modified above, does not disclose wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz.
However, Tass teaches a vibration stimulation apparatus (Fig. 1) including wherein a burst frequency of each of the first vibratory burst and the second vibratory burst is in a range of 100 Hz to 500 Hz (vibrational frequency applied in the range of 30-300 Hz, Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tactile actuators of Brown to include burst frequencies as taught by Tass in order to avoid the user from being accustomed to a constant, non-varying treatment application.
Brown, as modified above, does not disclose a peak to peak amplitude of each of the first vibratory burst and the second vibratory burst is in a range of 0.01 mm to 0.1 mm.
However, Burbank teaches a restless leg treatment device (Fig. 62) including wherein a peak to peak amplitude of each of the first vibratory burst and the second vibratory burst is in the range of 0.01 mm to 0.1 mm (mechanical vibration is applied to the user’s body with amplitudes ranging from 0.002 inches [approximately 0.05 mm] to 0.75 inches [approximately 19.1 mm], Para. 191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitude of modified Brown to be of lower amplitude as taught by Burbank in order to avoid irritating skin or muscle tissue through excessive movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0280570 to Sturm et al, US 8,425,429 to Tommerdahl et al, US 2010/0249675 to Fujimoto et al, US 9,326,909 to Liu et al, US 2013/0072836 to Heaton et al, US 6,748,608 to Duboff et al, US 6,401,252 to Dean, US 2008/0216207 to Tsai, and US 
US 6,042,555 to Kramer et al, US 9,983,669 to Luo et al, and US 2014/0243721 to Bryant each recite a device with fastening mechanisms.
US 2013/0253389 to Juto et al recites a phase-shifting stimuli applied to the user’s body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785